Citation Nr: 0404122	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
right leg disability.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  

The veteran raised the issue of arthritis, secondary to the 
right leg disability, in April 2002 and in July 2002.  This 
issue has not been developed for appellate review and 
therefore, it is referred to the RO for appropriate action.

The issue of a compensable rating for a right leg disability 
will be discussed in the Remand section of this decision.  
This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

There is no medical evidence of a current psychiatric 
disorder related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military duty. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in June 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.; see also 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  In this case, the veteran has not been 
provided a VA examination in order to determine whether he 
has a psychiatric disorder.  Nevertheless, none was required.  
The Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:  contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the established in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  However, there is no such evidence 
in this case.  Thus, VA's duty to assist has been fulfilled. 

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran had active duty from February 1943 
to November 1945.  Although the veteran contends that he was 
hospitalized in 1943 and again in 1944 for his "nerves" 
while in service, records from the hospital do not show that 
he received any treatment for a psychiatric disorder.  The 
veteran's service medical records show no evidence of a 
complaint, treatment or diagnosis of a psychiatric disorder.  
The veteran also contends that he has been on the 
prescription medications Xanax and Alprozolol for several 
years to treat his psychiatric disorder, however the 
veteran's private treatment records, including lists of 
current medications, do not reflect that these specific 
medications have ever been prescribed to the veteran.  
Moreover, the veteran's private treatment records showed 
absolutely no evidence of a psychiatric disorder, and there 
is no indication of treatment of any kind, a diagnosis, or a 
history of the veteran having a psychiatric disorder, either 
in service or thereafter.  

Although the veteran contends he currently has a psychiatric 
disorder related to his military service, his statements are 
not competent evidence to establish the etiology of his 
current complaints.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current complaints are the result of 
his military service or any incident therein over five 
decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Therefore, as there is no medical evidence of a current 
psychiatric disorder related to service, service connection 
for a psychiatric disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a psychiatric disorder is denied.


REMAND

With regard to the issue of entitlement to a compensable 
evaluation for a right leg disorder, a VCAA letter regarding 
the VA's duty to notify the veteran of the evidence he must 
provide, and the evidence that VA would obtain on his behalf 
was not sent to the veteran.  There was no additional 
correspondence from the RO that:  1) provided the veteran 
with other opportunities to submit evidence; 2) notified him 
of what evidence VA had secured; 3) notified him what 
evidence was still required; and 4) provided notice of who 
was responsible for securing that evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).
  
Accordingly, this issue is remanded for the following 
actions: 

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

	2.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claim on appeal should be reviewed.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 79 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 


